Case 6:20-cv-01140-MJJ-PJH Document 22 Filed 05/12/21 Page 1 of 5 PageID #: 100




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION


 PACE LANDFILL L L C                            CASE NO. 6:20-CV-01140

 VERSUS                                         JUDGE JUNEAU

 BOMAG AMERICAS INC                             MAGISTRATE JUDGE PATRICK J.
                                                HANNA


                                      ORDER

       Now before this Court is the motion to compel and for attorneys’ fees filed by

 defendant Bomag Americas, Inc. (“Bomag”) in this case. (Rec. Doc. 14). The

 motion is opposed by plaintiff Pace Landfill, LLC (“Pace”). (Rec. Doc. 20). Delays

 for the filing of any desired reply brief are now expired and no such reply was filed,

 thus the motion is considered fully briefed and ripe for consideration. (Rec. Doc.

 15). For the reasons explained below, defendant’s instant motion will be DENIED.

 Background

       Bomag filed the instant motion alleging that it propounded requests for

 production of certain documents upon Pace on January 25, 2021. Pursuant to Fed.

 R. Civ. P. 34, Pace’s responses were due to Bomag on or before February 24,

 2021. Correspondence attached to Bomag’s motion shows that, after responses

 from Pace became overdue, Bomag’s counsel contacted Pace’s counsel on March

 1, 2021 to arrange a conference pursuant to Fed. R. Civ. P. 37. (Rec. Doc. 14-2).
Case 6:20-cv-01140-MJJ-PJH Document 22 Filed 05/12/21 Page 2 of 5 PageID #: 101




 Plaintiff’s counsel did not respond to defendant’s first email inquiry or a

 subsequent telephone call. (Id. at pp. 2-3). Plaintiff’s counsel did respond to a

 second email requesting his input into convenient times for a Rule 37 conference

 with the vague instruction that he would be back in the office Monday or Tuesday

 and that defense counsel should continue attempts to call him then and that

 “anytime you can reach me is ok.” (Id. at p. 2). Counsel for Bomag responded by

 agreeing to call plaintiff’s counsel on Tuesday at 10:30 a.m. (Id. at p. 1). Follow-

 up correspondence dated March 10, 2021 indicates that Bomag’s counsel did, in

 fact, telephone plaintiff’s counsel at 10:30 on Tuesday, March 9, 2021 as

 promised, but plaintiff’s counsel was “on another line” and did not return the call.

 (Id. at p. 1). Bomag filed the instant motion to compel on March 16, 2021. (Rec.

 Doc. 14).

 Applicable Standard

       Fed. R. Civ. P. 37(a)(1) provides that a party may file a motion to compel

 disclosure or discovery after first conferring or attempting to confer in good faith

 with the party from whom the requested materials are sought. When the movant

 files such motion after first fulfilling its duty to confer under subsection (a)(1) and

 the motion is then granted or the respondent voluntarily produces the discovery at

 issue, the Court must require the party whose conduct necessitated the motion to

 pay attorneys’ fees in the amount constituting those expenses reasonably incurred
Case 6:20-cv-01140-MJJ-PJH Document 22 Filed 05/12/21 Page 3 of 5 PageID #: 102




 in filing the motion unless: (1) the respondent shows that the movant failed to

 confer prior to the filing of the motion as required by subsection (a)(1); (2) the

 respondent shows that the nondisclosure, response or objection to the discovery

 request at issue was substantially justified; or (3) other circumstances make an

 award of expenses unjust. Fed. R. Civ. P. 37(a)(5)(A). Sanctions under Rule 37

 should be imposed after providing the respondent an opportunity to be heard

 regarding these potential exceptions to the rule of imposition. Id. Courts may

 sanction conduct by the imposition of attorneys’ fee awards against any

 responsible party, including counsel. Roadway Exp., Inc. v. Piper, 447 U.S. 752,

 765-67 (1980); Tollet v. City of Kemah, 285 F.3d 357, 368 (2002).

 Analysis

       This motion arises from requests for production of certain documents. (Rec.

 Doc. 14-1). Requests for the production of documents are governed by Fed. R.

 Civ. P. 34, which permits a party to serve upon another party, inter alia, requests

 for the production documents described with “reasonable particularity.” Fed. R.

 Civ. P. 34(b)(1)(A). A party upon whom discovery requests are propounded must

 respond. Fed. R. Civ. P. 34(b)(2). Such response may state the respondent’s

 objection to the production of the requested document or may otherwise explain

 why such document is withheld. McCoy v. SC Tiger Manor, LLC, 2021 WL
Case 6:20-cv-01140-MJJ-PJH Document 22 Filed 05/12/21 Page 4 of 5 PageID #: 103




 1326302, *3 (MD La. April 8, 2021) citing Lopez v. Don Herring, Ltd., 327 F.R.D.

 567, 580 (N.D. Tex. 2018).

       After review of the motion, attached correspondence between counsel, and

 plaintiff’s brief in opposition to the motion, the undersigned does not find that this

 case presents one or more of the enumerated exceptions to the rule of imposition

 set forth in Rule 37(a)(5)(A). Movant shows that the respondent ignored attempts

 at conference in good faith under Rule 37 on March 1, 2, 4, and 9, 2021. (Rec.

 Doc. 14-2). We also note that, as a practical matter, movant contacted plaintiff’s

 counsel on March 10th to advise of the continued desire to discuss the matter and

 did not file the instant motion until March 16th.

       Plaintiff opposes this motion on two bases: (1) that the majority of the

 documents sought in defendant’s request for production were already provided in

 plaintiff’s initial disclosures, and (2) that plaintiff’s counsel was delayed in

 responding to defense counsel because of complications associated with COVID-

 19. (Rec. Doc. 20). As is true of many pretrial issues arising among opposing

 counsel, it is the view of the undersigned that this motion could have been avoided

 by better communication. Specifically, this motion could have been avoided with

 minimal communication from plaintiff’s counsel.
Case 6:20-cv-01140-MJJ-PJH Document 22 Filed 05/12/21 Page 5 of 5 PageID #: 104




       In light of this Court’s finding that plaintiff’s counsel’s failure to

 communicate was unreasonable in this case and was the cause of the instant motion

 to compel, it is hereby

       ORDERED that plaintiff’s counsel shall file a brief within TEN (10) days

 showing cause why he should not personally be taxed with the reasonable

 attorneys’ fees associated with the filing of the instant motion by defendant under

 the applicable law and jurisprudence.

       SIGNED this 12th day of May, 2021 at Lafayette, Louisiana.


                                         ___________________________________
                                         PATRICK J. HANNA
                                         UNITED STATES MAGISTRATE JUDGE
